DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after March 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 9-14 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 9
The reference to “a target specimen chamber” when no target specimen is being used is unclear. 
The phrase “driving the isotope . . . at least partially through an instrument thimble” is unclear.  For example, it is unclear whether the isotope extends at least partially out of the instrument thimble.  
It is unclear whether an “instrument thimble” constitutes any thimble or tube which is configured to allow any instrument to be located therein. 
Claim 14
The phrase “the irradiated isotope” lacks proper antecedent basis. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Guler (US 2016/0012928) in combination with Merkovsky (US 4,839,135) and Rickard (US 2011/0051872).
Guler (cited via IDS) discloses a method of irradiating a target in a nuclear reactor.  A target is in a target housing (72).  A drive cable (38) is attached to the target housing (72).  The target housing is inserted into a flux thimble (10).  The target housing is withdrawn and reinserted into the core (e.g., 0020; and claim 7).  The target housing is dislodged from the drive cable [0023]. 
It is uncertain whether Guler’s flux thimble (10) constitutes an “instrument thimble”.  Nevertheless, Merkovsky (cited via IDS) shows that it is well known in the art that a flux thimble (10, 110) is in an instrument thimble (48) of a nuclear fuel assembly (36) (e.g., col. 5, lines 5-8; col. 6, lines 13-14).  Furthermore, Rickard (cited via IDS) shows that it is well known in the art to drive a target (122) into an instrument thimble 
Modification of Guler, if necessary, to have inserted the target in an instrument thimble, as suggested by Merkovsky and Rickard, would have been obvious to one of ordinary skill in the art. 
Note
Claim 9 does not require that the step of removing the fuel assembly be performed before the step of reinserting the housing into the core.  Nevertheless, even if such a feature were recited it still would have been within the skill of the artisan.  Guler does not limit the time period before the target housing is reinserted into the core, and indicates that the necessary exposure time can be determined by one skilled in the art [0019].  It is also conventional in the art to remove a fuel assembly from a core.  Thus, to have removed a fuel assembly in Guler before reinserting the target housing into the core would have also been obvious to the skilled artisan. 
Claim 10
Guler dislodges the target housing from the drive cable [0023].  It would have been within the skill of the artisan to use any method necessary to dislodge the target housing from the drive cable, especially if the target housing is stuck to the drive cable.  For example, note Rickard at [0035].  Thus, modification of Guler to have cut the target housing would have been obvious to one of ordinary skill in the art.
Claims 11-12
It would have been within the skill of the artisan to have transferred the dislodged target housing to a location that provides shielding from radiation.  For example, Rickard 
Claim 13
Merkovsky shows that it is well known in the art to position a target between a forward plug (126) and a rear plug (128) of a tubular housing (114) in a nuclear reactor.  The plugs prevent the target from moving beyond an axial position. 
Modification of Guler to have employed forward and rear plugs to enhance positioning of the target in the target housing, as suggested by Merkovsky, would have been obvious to one of ordinary skill in the art.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Guler (US 2016/0012928) in combination with Merkovsky (US 4,839,135) and Rickard (US 2011/0051872) as applied to claim 9 above, and further in view of Mushtaq ("Production of Radioisotopes in Pakistan Research Reactor: Past, Present and Future", 2013).
Claim 14
Rickard shows that it is well known in the art to select a target material based on the type and amount of radioisotope desired [0048].  The skilled artisan would understand that the materials listed in claim 14 are conventional isotopes.  For example, note Co-60 and W-188 in Table 2 of Mushtaq.  


Claims for Applicant’s consideration
The below amended (clean) versions of claims 9 and 14 are provided for Applicant’s consideration.
Claim 9.  A method of irradiating target specimen in a nuclear reactor for at least one fuel cycle to produce at least one commercial radioisotope, comprising the steps of:
enclosing the target specimen within an elongated tubular housing having an axis along its elongated dimension, 
the target specimen is nuclear reactor transmutable to produce at least one commercial radioisotope,
the elongated tubular housing being closed at a forward end and capped at a rearward end to form a target specimen chamber therebetween within an interior of the elongated tubular housing, 
the elongated tubular housing being sized to slide within an instrument thimble of a nuclear fuel assembly, with the rearward end structured to be driven by a drive cable of an existing moveable in-core detector system;

attaching the rearward end to the drive cable;
driving the target specimen positioned within the elongated tubular housing into an instrument thimble of a selected nuclear fuel assembly within a core of a nuclear reactor;
leaving the target specimen within the instrument thimble for the remainder of a fuel cycle of the core,
wherein the target specimen while in the instrument thimble is nuclear reactor transmuted to produce at least one commercial radioisotope;
withdrawing the elongated tubular housing with the at least one commercial radioisotope therein from the core at the end of the fuel cycle;
removing the selected fuel assembly from the core;
while the selected fuel assembly is removed from the core, reinserting the elongated tubular housing with the at least one commercial radioisotope therein at least partially into the core; and
while the elongated tubular housing is at least partially in the core, dislodging from the drive cable at least a portion of the elongated tubular housing that has the at least one commercial radioisotope therein.

Claim 14.  The method of claim 9, wherein the at least one commercial radioisotope comprises one or more materials selected from the group consisting of: Co-60, W-188, Ni-63, Bi-213, and Ac-225.

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303




/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646